DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The amendment filed 4/21/2022 has been accepted and entered. Accordingly, claims 1, 5-12, 15, 16, and 18 have been amended, while claims 2 and 3 have been cancelled.  
Claim Interpretation under 112(f)
	The claim interpretation under 112(f) related to claims 1,3, 13, and 16 have been withdrawn as a result of the amendments of claims 1, 3, and 16, as well as a result of arguments made by applicant. Examiner agrees “inertial measurement unit” recited in claim 13 does not invoke 35 U.S.C. 112(f) interpretation.
Claim Rejections - 35 USC § 112(a)
The claim rejection under 35 U.S.C. 112(a) related to claim 13 is withdrawn as a result of arguments made by applicant.
Claim Rejections - 35 USC § 112(b)
The claim rejections under 35 U.S.C. 112(b) related to claims 1-8 for being rejected based on lacking antecedent basis and clarity are withdrawn as a result of the amendment to claim 1. The claim rejection under 35 U.S.C. 112 (b) related to claim 8 for being indefinite is withdrawn as a result of the amendment to claim 8.  The claim rejection under 35 U.S.C. 112(b) related to claims 13 is withdrawn as a result of arguments made by applicant.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “The system of claim 3”. However, claim 3 is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Everett (US20120136507A1) in view of Hendeberg (WO2015187081A1)(hereinafter “Hendeberg”), and further in view of Amin (US20130132246A1)( hereinafter “Amin”).
With respect to claim 1, 
Everett discloses:
A system for controlling a plurality of autonomous vehicles on a mine site (Figure 1 depicts a plurality of autonomous vehicles; (Everett ¶13 “Figure 1 illustrates… a system… controlling operation of one or more machines, such as machines 12… machines 12 may be configured to perform a variety of other operations… such as mining”),
the system comprising: 
a centralized platform (Everett ¶15, Figure 1) comprising a processor and memory storing an inventory list of the plurality of autonomous vehicles travelling on the mine site (Everett ¶15 “information processors that monitor and/or control operation of machines”; Everett ¶16 “each control module… may include… memory”; Everett ¶17 “System 10 may also include one or more information processors 18 located off-board machines 12. For example, system 10 may include a remote computer terminal 32 for monitoring, managing, analyzing, and/or controlling one or more aspects of the operation of machines 12. Remote computer terminal 32 may include one or more general-purpose or special-purpose computers from which individuals can monitor and manage one or more aspects of the operation of machines 12.”)
and comprising a first communication interface configured to communicate missions to the plurality of autonomous vehicles, (Everett ¶18 system 10 may include communication links; Everett ¶21 “control navigation”)
the first communication interface of the centralized platform comprising a first communication controller, amplifier, and/or antenna; (Everett ¶18 “The communication links between remote computer terminal 32 and machines 12 may be wireless communication links implemented with a transceiver”)
the plurality of autonomous vehicles, each autonomous vehicle comprising: a corresponding first communication interface (Figure 1, 50)
 configured to wirelessly communicate with the centralized platform for receiving a predetermined mission, (Everett ¶18 “wireless communication links”)
each corresponding first communication interface comprising a corresponding first communication controller, amplifier, and/or antenna; (Everett ¶18 “The communication links between remote computer terminal 32 and machines 12 may be wireless communication links implemented with a transceiver 51 connected to remote computer terminal 32 and transceivers 50”)
a corresponding second communication interface comprising a corresponding second communication controller, amplifier, antenna, and/or V2V transmitter (Everett ¶23 “transceiver 240”; claim 13 “plurality of mobile machines”); and 
 a vehicle controller comprising a processor and memory configured to autonomously control that autonomous vehicle according to the predetermined mission; (Everett ¶21 “information processors… may be configured… to control navigation… autonomously”; Everett ¶24 “information processor… may include one or more microprocessors and/or one or more memory devices”) 
and at least one portable device (Everett ¶19 “information processors 18; portable communication device 210”), the portable device comprising 
a second communication interface (Everett ¶23 “transceiver 240”; Figures 2-3) comprising a second communication controller, amplifier, and/or V2V transmitter configured to wirelessly communicate (Everett ¶23 “wirelessly communicate”)
with each corresponding second communication interface of each autonomous vehicle of the plurality of autonomous vehicles (Everett ¶31 “portable communication device 210 may provide limited control of machines 12”),
wherein each autonomous vehicle of the plurality of autonomous vehicles
comprises a first location system for determining a first position of that autonomous
vehicle (Everett ¶20 “To gather information about the location of machines 12… GPS… GPS modules 34 may be communicatively linked to information processors 18 of system 10… GPS modules may be directly communicatively linked to main control modules 20 and indirectly linked to sub-control modules 22 and remote computer terminal 32 through main control modules 20.”; Everett ¶19 “the information processors 18 of system 10 may include a portable communication device 210”; Everett ¶17 “Remote computer terminal 32 may be used to monitor, and in Some cases record, the location and speed of machines 12 at various times”; Everett ¶18 “The transceiver 50 of each machine 12 may be communicatively linked to control modules 20, 22. Transceivers 50 may be operable to transmit any information accessible by the controls 17 of machines 12 to remote computer terminal 32. Such information may include… locations of machines 12”)
and wherein each autonomous vehicle is configured to communicate the first
position of that autonomous vehicle to the at least one portable device via the
respective corresponding second communication interface, each first location system
comprising a first receiver, gyroscope, and/or acceleration sensor, and (Everett ¶20 “machines 12 may include global positioning (GPS) modules 34. GPS modules 34 may be communicatively linked to information processors 18 of system 10.”; Everett ¶19 “the information processors 18 of system 10 may include a portable communication device 210.”)
wherein the at least one portable device further comprises a second location
system (Everett ¶23 “transceiver 240”; Everett ¶20 “machines 12 may include global positioning (GPS) modules 34”)
and a user interface (Everett ¶7 “user interface”), 
the second location system comprising a second receiver, gyroscope, and/or 
acceleration sensor and being configured to communicate with a portable device (Everett ¶24 “portable communication device 210 may have information processor 232 operatively connected to various components of operator interface 214, to transceiver 240”)
	and the user interface comprising a display (Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2)
	Everett fails to explicitly disclose:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles
	However, Hendeberg, from the same field of endeavor, discloses:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles (Hendeberg page 17, lines 21-32 and page 18, lines 1-7 “interface 160 through which safety zones Si-Sn may be defined presented on a panel or display”; Hendeberg Fig. 2 shows autonomous vehicle 1-x connected with vehicle control units 1401-x; Hendeberg page 18, lines 24-27 “safety zones Si-Sn may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160.”)
Accordingly, it would have been obvious to include identifying information of autonomous vehicles, as taught by Hendeberg, on the display of the portable device of Everett, in order to graphically display vehicles in a user-friendly manner. (Hendeberg Page 2, lines 26-27 “user-friendly”).
Everett in view of Hendeberg fails to explicitly disclose:
Wherein the autonomous vehicles are identified	
based on 
the first position communicated via the second communication interface, 
the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device.
	Wherein the second location system determines a second position of the at least one portable device
	However, Amin, from the same field of endeavor ,discloses:
Wherein the autonomous vehicles are identified	
based on 
the first position communicated via the second communication interface, 
the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device. (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user.; Amin ¶42 “A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”; Amin ¶43 “on-demand service… transport service”)
	Wherein the second location system determines a second position of the at least one portable device (Amin ¶37 “The location determination 145 can determine the location of the computing device in different ways. In one example, the location determination 145 can receive global positioning system (GPS) data 161 from location-based/geo-aware resources 160 of the computing device 180”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to graphically display vehicles in a user interface based on a distance with respect to the portable device, as taught by Amin in the system of Everett in view of Hendeberg in order for a user to more easily detect when a vehicle needs to be stopped. (Hendeberg page 2, lines 26-27 “user-friendly”; Amin (¶13 “Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner.”; ¶14 “displaying information that may affect the decision of the user in making selections.”)

With respect to claim 41, 
Everett in view of Hendeberg and further in view of Amin discloses:
wherein the subset of autonomous vehicles is determined by selecting all autonomous vehicles out of the plurality of autonomous vehicles present within a predetermined distance of the portable device, wherein the predetermined distance is configurable.  (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user; Amin ¶32 “the UI component 120 uses a UI framework that can be configured with various content, … The UI component 120 can also configure the UI framework with location information 147 and map content 141.”’ Amin ¶36 “a geographic region that is specific to the user can be based on the user's current location ( e.g., the current location of the computing device 180) or the user's requested service location”; Amin ¶40 “the user can manually provide user location input… or by manipulating and moving a service location graphic/icon on a map that is displayed as part of a user interface”; Amin ¶52 “the service request 117 can include the service location specified by the user (e.g., the location where the user would like
the service to be performed or provided”; Amin ¶68 “The service location identifier 310 can also be selectable by the user to change the current location (e.g., if the current location is incorrect) or the service location ( e.g., the user will be somewhere else in the next few minutes and would prefer to get the service at a different location than the current location). The service location identifier 310 can display an address, a name of a location (e.g., store, park, restaurant, venue), street intersections, or user programmed identifier (e.g., "work," "parent's house," or "home" of the user).”)

With respect to claim 5, 
Everett in view of Hendeberg and further in view of Amin disclose:
 wherein the user interface comprises the display and/or (Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2)
one or more keys configured for receiving an input from a user (Everett ¶28 “Such components may include switches, buttons, knobs, touch screens, microphones, and the like.”)
inputting an inhibit command for at least one of inhibiting and stopping motion of at least one of the plurality of autonomous vehicles, wherein the inhibit command is communicated to the at least one of the plurality of autonomous vehicles via the second communication interface. (Everett ¶20 “System 10 may be operable to monitor and/or control various aspects of the operation of machines 12… system 10 may be operable to monitor and/or control navigation of machines 12… machines 12 may include global positioning (GPS) modules 34.  GPS modules 34 may be communicatively linked to information processors 18 of system 10. For example, GPS modules 34 may be directly communicatively linked to main control modules 20 and indirectly linked to sub-control modules 22 and remote computer terminal 32 through main control modules 20.”; Everett ¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.”)

With respect to claim 6, 
Everett in view of Hendeberg and further in view of Amin disclose:
Wherein the user interface is configured for specifically receiving a selection from the user(Everett ¶28 “Such components may include switches, buttons, knobs, touch screens, microphones, and the like.”)
Selecting the at least one autonomous vehicle that is inhibited out of a subset of autonomous vehicles (Everett ¶39 “portable communication device 210 transmitting a machine-stop signal, system 10 may stop one or more of machines 12… the transceiver 50 of each machine 12 may be operable to receive the machine-stop signal, such that any machine 12 within the transmitting range of transceiver 240 of portable communication device 210 may receive the machine-stop signal. Additionally, the machine-stop signal from portable communication device 210 and the control modules 20, 22 on machines 12 may be configured Such that any machine 12 that receives the machine-stop signal responds by stopping. Thus, system 10 may stop any machine 12 within the transmitting distance of portable communication device 210 when person 36 transmits a machine-stop command using the stop input 216 of portable communication device 210. Alternatively, the machine-stop signal and the control modules 20, 22 on machines 12 may be configured such that only a Subset of machines 12. Such certain classes or types of machines 12, stop in response to person 36 transmitting a machine-stop command.”; Everett ¶41 “system 10 may require that person 3 6 use portable communication device 210 to communicate a desire to allow reactivation of machines 12 before restarting operation of the machines 12. To communicate such a desire, person 36 may enter a machine-clear command by activating the clear input 220 to transition portable communication device 210 to a clear operating state 314.”; Everett ¶43 “Alternatively, the machine-clear signal and the main control modules 20 of machines 12 may be configured such that the machine-clear signal provides operating permission from person 36 for only a subset of the nearby machines, such as machines of a certain type or a certain class.”. Therefore, even all vehicles would encompass “at least one” autonomous vehicle.)
identified by the user interface (Hendeberg page 17, lines 21-32 and page 18, lines 1-7 “interface 160 through which safety zones Si-Sn may be defined presented on a panel or display”; Hendeberg Fig. 2 shows autonomous vehicle 1-x connected with vehicle control units 1401-x; Hendeberg page 18, lines 24-27 “safety zones Si-Sn may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160.”)
Based on
A distance of the autonomous vehicles with respect to the second position of the portable device (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user.; Amin ¶42 “A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”; Amin ¶43 “on-demand service… transport service”)

With respect to claim 7
Everett in view of Hendeberg and further in view of Amin disclose:
Everett teaches wherein at least one of the second location of the portable device, the first location of the plurality of autonomous vehicles on the mine site, and a state of at least one out of the plurality of autonomous vehicles are communicated to the centralized platform via the first communication interface. (Everett ¶17 “Remote computer terminal 32 may be used to monitor, and in some cases record, the location and speed of machines 12 at various times, the type of work performed by machines 12 at various times, operating parameters of various systems (such as propulsion, steering, and implement systems) of machines 12 at various times, and various other operating parameters of machines 12”; Everett ¶20 machines 12 may include global position (GPS) modules”; Everett ¶18 “remote computer terminal 32… may include… transceivers… Transceivers 50 may be operable to transmit any information… of machines 12 to remote computer terminal 32… information may include… locations of machines 12”).

With respect to claim 8, 
Everett in view of Hendeberg and further in view of Amin disclose:
Everett teaches wherein the corresponding second communication interface is configured to exchange data on at least one of a position and a heading directly between at least two of the plurality of autonomous vehicles, (Everett ¶21 “information processors 18 may be configured (i.e., programmed) to control navigation of machines 12… to navigate them on desired paths within work site 16. The desired travel paths for machines 12 may be determined by one or more of information processors 18 and/or one or more persons interacting with information processors 18.”; Everett ¶21 “location of machines 12… GPS modules 34 may be communicatively linked to information processors 18”)
and wherein the corresponding first communication interface and the corresponding second communication interface of each autonomous vehicle use different hardware for communication. (Everett Fig. 1, transceiver 50, transceiver 51, transceiver 240; Everett ¶23 “Transceiver 240 may include any device operable to wirelessly communicate with one or more devices other than portable communication device 210. For example, in some embodiments, transceiver 240 may include an antenna, Such as a fixed frequency ISM band antenna.”; Everett ¶31 “For example, information processor 232 may activate transceiver 240 to communicate signals to main control modules 20 of machines 12 via transceivers 50 and/or to communicate signals to remote computer terminal 32 via transceiver 51.”; Everett ¶40 “transceiver 50 to transmit information about the machine stoppage to remote computer terminal 32.”)

With respect to claim 9, 
Everett discloses:
a system for controlling a plurality of autonomous vehicles on a mine site (Figure 1 depicts a plurality of autonomous vehicles; Everett ¶13 “Figure 1 illustrates… a system… controlling operation of one or more machines, such as machines 12… machines 12 may be configured to perform a variety of other operations… such as mining”; examiner notes that machines 12 are being read as autonomous vehicles), 
the system comprising:
 a centralized platform (Everett ¶15 Figure 1) comprising a processor and memory storing an inventory list of the plurality of autonomous vehicles travelling on the mine site (Everett ¶15 “information processors that monitor and/or control operation of machines”; Everett ¶16 “each control module… may include… memory”; Everett ¶17 “System 10 may also include one or more information processors 18 located off-board machines 12. For example, system 10 may include a remote computer terminal 32 for monitoring, managing, analyzing, and/or controlling one or more aspects of the operation of machines 12. Remote computer terminal 32 may include one or more general-purpose or special-purpose computers from which individuals can monitor and manage one or more aspects of the operation of machines 12.”)
and configured to communicate missions to the plurality of autonomous vehicles; (Everett ¶18 system 10 may include communication links; Everett ¶21 “control navigation”)
 the plurality of autonomous vehicles, each autonomous vehicle comprising:  
a first transmitter (Figure 1, 50)
configured to wirelessly communicate with the centralized platform for receiving a predetermined mission (Everett ¶18 “wireless communication links),
a vehicle controller comprising a processor and memory (Everett ¶21 “control navigation”) configured to autonomously control that autonomous vehicle according to the predetermined mission; (Everett ¶21 “autonomously”) 
 and a portable device comprising (Everett ¶19 “information processors 18; portable communication device 210”), 
a second transmitter (Everett ¶23 “transceiver 240”; Figures 2-3) configured to wirelessly communicate (Everett ¶23 “wirelessly communicate”)
with at least one of the centralized platform and the plurality of autonomous vehicles, (Everett ¶31 “210 may provide limited control of machines 12”)
and a user interface (Fig. 2; Everett ¶7 “user interface”) 
comprising a display  (Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2) 
the user interface being further configured for specifically receiving a selection from a user (Everett ¶28 “Such components may include switches, buttons, knobs, touch screens, microphones, and the like.”)
for selecting at least one autonomous vehicle of the subset of autonomous vehicles (Everett ¶39 “portable communication device 210 transmitting a machine-stop signal, system 10 may stop one or more of machines 12… the transceiver 50 of each machine 12 may be operable to receive the machine-stop signal, such that any machine 12 within the transmitting range of transceiver 240 of portable communication device 210 may receive the machine-stop signal. Additionally, the machine-stop signal from portable communication device 210 and the control modules 20, 22 on machines 12 may be configured Such that any machine 12 that receives the machine-stop signal responds by stopping. Thus, system 10 may stop any machine 12 within the transmitting distance of portable communication device 210 when person 36 transmits a machine-stop command using the stop input 216 of portable communication device 210. Alternatively, the machine-stop signal and the control modules 20, 22 on machines 12 may be configured such that only a Subset of machines 12. Such certain classes or types of machines 12, stop in response to person 36 transmitting a machine-stop command.”)
and for receiving an input from the user of an inhibit command for at least one of inhibiting and stopping motion of the selected vehicle.  (Everett ¶39 “machine-stop signal”)
Everett fails to explicitly disclose:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles
	However, Hendeberg, from the same field of endeavor, discloses:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles (Hendeberg page 17, lines 21-32 and page 18, lines 1-7 “interface 160 through which safety zones Si-Sn may be defined presented on a panel or display”; Hendeberg Fig. 2 shows autonomous vehicle 1-x connected with vehicle control units 1401-x; Hendeberg page 18, lines 24-27 “safety zones Si-Sn may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160.”)
identified on the display for selection (Hendeberg Fig. 2)
Accordingly, it would have been obvious to include identifying information of autonomous vehicles, as taught by Hendeberg, on the display of the portable device of Everett, in which the portable device of Everett can have a selection that can inhibit all vehicles; in order to graphically display vehicles in a user-friendly manner. (Hendeberg Page 2, lines 26-27 “user-friendly”).
Everett in view of Hendeberg fails to explicitly:
the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device.
However, Amin, from the same field of endeavor, discloses:
the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device. (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user.; Amin ¶42 “A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”; Amin ¶43 “on-demand service… transport service”)
	Wherein the second location system determines a second position of the at least one portable device (Amin ¶37 “The location determination 145 can determine the location of the computing device in different ways. In one example, the location determination 145 can receive global positioning system (GPS) data 161 from location-based/geo-aware resources 160 of the computing device 180”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to graphically display vehicles in a user interface based on a distance with respect to the portable device, as taught by Amin in the system of Everett in view of Hendeberg in order for a user to more easily detect when a vehicle needs to be stopped. (Hendeberg page 2, lines 26-27 “user-friendly”; Amin (¶13 “Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner.”; ¶14 “displaying information that may affect the decision of the user in making selections.”)

With respect to claim 10, 
Everett in view of Amin, further in view of Hendeberg discloses:
A user interface (Everett ¶6 “user interface”)
wherein the user interface is configured for displaying the subset of autonomous vehicles in an order depending on a distance of each autonomous vehicle of the subset of autonomous vehicles to the portable device and/or graphically showing a position of each autonomous vehicle of the subset of autonomous vehicles with respect to the portable device. (Amin Fig. 3C graphically shows positions of vehicles with respect to the position of the portable device of the user.)

With respect to claim 11, 
Everett in view of Amin, further in view of Hendeberg discloses:
wherein the user interface is configured for receiving an input from the user of  a release command for releasing the inhibit command, and wherein each vehicle controller is configured for turning that autonomous vehicle into an inhibit state by deactivating propulsion of that autonomous vehicle after receiving an inhibit command from the portable device, wherein in case that the vehicle controller is switched off in an active inhibit state and switched on again, that autonomous vehicle will retain the active inhibit state until the inhibit command is released by the portable device. (Everett¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.”; Everett ¶43 “the transceiver 50 of any machine 12 within transmitting range of portable communication device 210 may receive the machine-clear signal and relay the machine-clear signal to the main control module 20 of that machine 12. The machine-clear signal and the main control modules 20 of machines 12 may be configured such that any machine 12 that receives the machine-clear signal from portable communication device 210 has permission from person 36 to resume operation. In such an embodiment, by entering a machine-clear command so that portable communication device 210 transmits a machine-clear signal, person 36 may provide his or her permission to any machine 12 within the transmitting range of portable communication device 210 to resume operation. Alternatively, the machine-clear signal and the main control modules 20 of machines 12 may be configured such that the machine-clear signal provides operating permission from person 36 for only a subset of the nearby machines, such as machines of a certain type or a certain class.”)

With respect to claim 12,
Everett in view of Amin, further in view of Hendeberg discloses:
Everett discloses:
wherein the user interface is configured for receiving an input from the user of a release command for releasing the inhibit command, and wherein the system comprises a plurality of portable devices, (Everett ¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.” Everett ¶43 “the transceiver 50 of any machine 12 within transmitting range of portable communication device 210 may receive the machine-clear signal and relay the machine-clear signal to the main control module 20 of that machine 12. The machine-clear signal and the main control modules 20 of machines 12 may be configured such that any machine 12 that receives the machine-clear signal from portable communication device 210 has permission from person 36 to resume operation. In such an embodiment, by entering a machine-clear command so that portable communication device 210 transmits a machine-clear signal, person 36 may provide his or her permission to any machine 12 within the transmitting range of portable communication device 210 to resume operation. Alternatively, the machine-clear signal and the main control modules 20 of machines 12 may be configured such that the machine-clear signal provides operating permission from person 36 for only a subset of the nearby machines, such as machines of a certain type or a certain class.”)
wherein, when a vehicle out of the plurality of autonomous vehicles is inhibited by inhibit commands received from at least two of the plurality of portable devices, the vehicle is only released after all inhibit commands have been released.   (Hendeberg Page 18, lines 1-4 “the emergency stop device 170 may consist of a plurality of individual emergency stop maneuvering devices, connected to each safety zone SrSn, whereby the remote operator can easily stop all mining vehicles.”)

With respect to claim 14, 
Everett in view of Amin, further in view of Hendeberg discloses:
wherein the inhibit command is sent directly from the portable device to the at least one of the autonomous vehicles, wherein each first transmitter is part of a first communication interface and each autonomous vehicle further comprises a second communication interface for communicating with the second transmitter of the portable device to receive the inhibit command. (Everett ¶20 “System 10 may be operable to monitor and/or control various aspects of the operation of machines 12… system 10 may be operable to monitor and/or control navigation of machines 12… machines 12 may include global positioning (GPS) modules 34.  GPS modules 34 may be communicatively linked to information processors 18 of system 10. For example, GPS modules 34 may be directly communicatively linked to main control modules 20 and indirectly linked to sub-control modules 22 and remote computer terminal 32 through main control modules 20.”; Everett ¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.”; Everett ¶39 “portable communication device 210 transmitting a machine-stop signal, system 10 may stop one or more of machines 12.”)

With respect to claim 15, 
Everett in view of Amin, further in view of Hendeberg discloses:
wherein the portable device further comprises a local emergency stop that, when activated, causes the portable device to send a first command inhibiting motion of all vehicles out of the plurality of autonomous vehicles (Everett ¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.”; Everett 39 “any machine 12 within the transmitting range of transceiver 240 of portable communication device 210 may receive the machine-stop signal… any machine 12 that receives the machine-stop signal responds by stopping”) 
present within a predetermined distance from the portable device, wherein the local emergency stop is activated by a first user input to a push button on the portable device. (Everett ¶ 39 “system 10 may stop any machine 12 within the transmitting distance of portable communication device 210 when person 36 transmits a machine-stop command using the stop input 216 of portable communication device 210”; Everett ¶28 “Each of the foregoing inputs of operator interface 214 may include any component or components operable to communicate operator inputs in the above-discussed manner. Such components may include Switches, buttons… stop input…”)

With respect to claim 16, 
Everett in view of Amin, further in view of Hendeberg discloses:
Wherein the portable device further comprises a global emergency stop for inhibiting motion of all vehicles out of the plurality of autonomous vehicles (Everett ¶25 “Operator interface 214 may have provisions for receiving various inputs from person 36 and transmitting information representative of those inputs to other components of portable communication device 210. In some embodiments, operator interface 214 may include provisions with which an operator can communicate a desire to stop one or more of machines 12.”; Everett ¶39 “any machine 12 within the transmitting range of transceiver 240 of portable communication device 210 may receive the machine-stop signal. Additionally, the machine-stop signal from portable communication device 210 and the control modules 20, 22 on machines 12 may be configured such that any machine 12 that receives the machine-stop signal responds by stopping. Thus, system 10 may stop any machine 12 within the transmitting distance of portable communication device 210 when person 36 transmits a machine-stop command using the stop input 216 of portable communication device 210.”)
wherein activation of the global emergency stop is only possible after activation of the local emergency stop. (Hendeberg Fig. 2; Page 17, lines 21-32, Page 18, lines 1-7 “Figure 2 schematically shows a work area 10 with a safety system 100 according to an embodiment of the present invention. A remote control unit 1101 is here illustrated arranged in a control room 150 above ground. In the control room 150 is also the interface 160 through which safety zones Si-Sn 25 may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160. An emergency stop device 170 is arranged in communication with the remote control unit 1101 and thus in communication with the main control unit 120. The emergency stop device 170 may be a 30 central maneuvering device, which via the main control unit 120 is connected to all safety zones SrSn and mining vehicles 1 in the work area 1 o. A remote operator can thus in an easy way stop all mining vehicles 1 within the work area 1 O when a hazardous situation is identified. Alternatively, the emergency stop device 170 may consist of a plurality of individual emergency stop maneuvering devices, connected to each safety zone SrSn, whereby the remote operator easily can stop all mining vehicles 1 within a certain 5 safety zone SrSn at the risk of danger. Alternatively, the emergency stop device 170 consists of both a central maneuvering device and individual emergency stop maneuvering devices connected to the safety zones Si-Sn.” In this manner, a local safety zone can be assigned to one of the plurality of individual emergency stop maneuvering devices, and a safety zone encompassing the remaining area required can be assigned as another emergency stop.)	
With respect to claim 17, 
Everett in view of Amin, further in view of Hendeberg discloses:
a personnel location tag configured to constantly inhibit motion of all vehicles out of the plurality of autonomous vehicles present within a predetermined distance from the personnel location tag and/or configured to make a location of the personnel location tag visible to the central platform.  (Hendeberg Page 24, lines 30-33, Hendeberg Page 25, lines 1-2 “When the mining vehicle 1 is positioned between the inner and the outer barrier 135', 135" the remote operator verifies the checkout via the interface 160. The mining vehicle 1 is thereby turned off, checked-out in the safety system 100 and is no longer connected to the specific safety zone Si-Sn.”).

Regarding claim 18, 
Everett discloses:
A method for a portable device configured to communicate with a plurality of autonomous vehicles on a mine site, the method comprising (Everett ¶39 “portable communication device”): 
Displaying, on a user interface including a display of the portable device (Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2)
and responsive to a user input selecting an autonomous vehicle of the one or more autonomous vehicles indicated on the user interface, (Everett ¶39 “machine-stop signal”; Everett claim 17, “selectively transmitting”; Everett  ¶32 “the inputs of operator interface 214 of portable communication device 210 may have a different configuration… In some embodiments, operator interface 214 may include multiple stop inputs. In such embodiments different stop inputs may be usable by person 36 to communicate a desire to stop different ones or groups of machines 12.”)
sending an inhibit command from the portable device to the selected autonomous vehicle, (Everett ¶39 “machine-stop signal”)
 the inhibit command configured to inhibit and/or stop motion of the selected autonomous vehicle. (Everett ¶39 “machine-stop signal”; Everett ¶19 “a machine-stop command from person 36, indicating that person 36 desires one or more of machines 12 to stop.”)
Everett fails to explicitly disclose:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles
	However, Hendeberg, from the same field of endeavor, discloses:
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles (Hendeberg page 17, lines 21-32 and page 18, lines 1-7 “interface 160 through which safety zones Si-Sn may be defined presented on a panel or display”; Hendeberg Fig. 2 shows autonomous vehicle 1-x connected with vehicle control units 1401-x; Hendeberg page 18, lines 24-27 “safety zones Si-Sn may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160.”)
identified on the display for selection (Hendeberg Fig. 2)
Accordingly, it would have been obvious to include identifying information of autonomous vehicles, as taught by Hendeberg, on the display of the portable device of Everett, in which the portable device of Everett can have a selection that can inhibit all vehicles; in order to graphically display vehicles in a user-friendly manner. (Hendeberg Page 2, lines 26-27 “user-friendly”).
Everett in view of Hendeberg fails to explicitly:
The indication of one or more autonomous vehicles of the plurality of autonomous vehicles being  within a predefined distance from the portable device.
However, Amin, from the same field of endeavor, discloses:
The indication of one or more autonomous vehicles of the plurality of autonomous vehicles being  within a predefined distance from the portable device. (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user.; Amin ¶42 “A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”; Amin ¶43 “on-demand service… transport service”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to graphically display vehicles in a user interface based on a distance with respect to the portable device, as taught by Amin in the system of Everett in view of Hendeberg in order for a user to more easily detect when a vehicle needs to be stopped. (Hendeberg page 2, lines 26-27 “user-friendly”; Amin (¶13 “Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner.”; ¶14 “displaying information that may affect the decision of the user in making selections.”)

With respect to claim 19, 
Everett in view of Hendeberg, further in view of Amin disclose:
wherein the selected autonomous vehicle includes a trajectory control system (Everett, ¶21 “control navigation”) configured to autonomously control the selected autonomous vehicle according to a mission received from a centralized platform, (Everett ¶21 “autonomously”)
 and wherein the inhibit command is configured to inhibit and/or stop motion of the selected autonomous vehicle dictated by the mission. (Everett ¶39 “machine-stop signal”)

With respect to claim 20, 
Everett in view of Hendeberg, further in view of Amin disclose:
wherein the inhibit command is sent directly from the portable device to the selected autonomous vehicle via a communication interface between the portable device at the selected autonomous vehicle. (Everett, ¶23 “transceiver 240… wirelessly communicate”; Figures 2-3). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Everett in view of Hendeberg, futher in view of Amin, and further in view of Tian (20180349953A1) (hereinafter “Tian”).
With respect to claim 13, 
Everett in view of Hendeberg, further in view of Amin disclose:
A portable device (Everett ¶39 “portable communication device”)
Everett in view of Hendeberg, further in view of Amin fails to explicitly disclose:
wherein the portable device comprises at least one of: an inertial measurement unit for determining at least one of inactivity of personnel carrying the portable device and the portable device having been dropped by personnel carrying the portable device; and a pairing function for pairing and unpairing the portable device to the system, wherein deactivation of the portable device is only possible in an unpaired state, and wherein the central platform monitors connection to all portable devices paired to the system and initiates a global emergency stop if a connection is lost for a predetermined time.
However, Tian, from the same field of endeavor, discloses:
wherein the portable device comprises at least one of: an inertial measurement unit for determining at least one of inactivity of personnel carrying the portable device and the portable device having been dropped by personnel carrying the portable device; and a pairing function for pairing and unpairing the portable device to the system, wherein deactivation of the portable device is only possible in an unpaired state, and wherein the central platform monitors connection to all portable devices paired to the system and initiates a global emergency stop if a connection is lost for a predetermined time. (Tian ¶30 “monitoring program 122 may access the device components of computing device 110 (such as the accelerometer) and determine that device was dropped”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the system of Everett with the monitoring program described in Tian so that the user does not accidentally make any selections when dropping their device. (Tian ¶30 “In this example, monitoring program 122 may predict that the user of computing device 110 did not intend to abandon purchase of the item.”).
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claims 1-3, 13, and 16 invoking 35 U.S.C. 112(f) interpretation, Applicant asserts (Amend. Page 1):
Claim 13 recites an inertial measurement unit, which is a generic placeholder one of ordinary skill in the art would recognize. Additionally, claims 1 and 16 have been amended to address further 112 issues
Regarding claim 13, examiner agrees, and 112 (f) interpretation based on an inertial measurement unit has been removed. Regarding claims 1, and 16, examiner also agrees amended claims no longer invoke 112 (f) interpretation. Additionally, due to the cancellation of claims 2-3, examiner also agrees that 112 (f) interpretation is not invoked for cancelled claims.
Applicant additionally asserts (Amend. Page 1-2):
Claim 13 is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as being indefinite and should be withdrawn as one of ordinary skill in the art would understand (what an IMU is). Additionally, the issues for claims 1-8 related to 35 U.S.C. 112(b) have been corrected with the amended claims.
Examiner agrees, 112 (a) and 112 (b) rejections have been withdrawn for claim 13; 112(b) rejections have been also withdrawn for claims 1-8.
Applicant additionally asserts (Amend. page 4):
Everett fails to disclose: 
"wherein each autonomous vehicle of the plurality of autonomous vehicles comprises a first location system for determining a first position of that autonomous vehicle and wherein each autonomous vehicle is configured to communicate the first position of that autonomous vehicle to the at least one portable device via the respective corresponding second communication interface." Everett states that the vehicles comprise GPS modules, and the GPS modules are linked to the main control modules 20 and 22 of the vehicles and the remote computer terminal 32 (cited as disclosing the centralized platform of claim 1). Everett does not disclose that the GPS modules are linked to the portable communication device 210 ( cited as disclosing the at least one portable device of claim 1). Thus, whether or not Everett discloses that the position of each vehicle can be communicated to the remote computer terminal/centralized platform, Everett does not disclose that the position of each vehicle is communicated to the portable communication device, as required by claim 1. 
However, Everett does disclose that the position of each vehicle is communicated to the portable device. The portable device is equipped with a transceiver (Everett Fig. 3, 240) and the  GPS modules are linked to this portable device since the GPS modules are linked to the information processors 18, which are a part of the portable device (Everett ¶20 “… GPS modules 34 may be communicatively linked to information processors 18”; Everett ¶19 “the information processors 18 of system 10 may include a portable communication device 210”).
Applicant asserts (Amend. Page 4):
Everett fails to disclose:
"wherein the at least one portable device further comprises a second location system and a user interface, the second location system comprising a second receiver, gyroscope, and/or acceleration sensor and being configured to determine a second position of the at least one portable device and the user interface comprising a touchscreen and being configured for displaying information identifying at least a subset of autonomous vehicles out of the plurality of autonomous vehicles based on the first position communicated via the second communication interface, the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device," as claimed in amended claim 1.
Examiner agrees that Everett alone does not teach this amended claim. However, now, Everett in view of Hendeberg, further in view of Amin teaches this limitation. 
wherein the at least one portable device further comprises a second location
system (Everett ¶23 “transceiver 240”; Everett ¶20 “machines 12 may include global positioning (GPS) modules 34”)
and a user interface (Everett ¶7 “user interface”), 
the second location system comprising a second receiver, gyroscope, and/or 
acceleration sensor and being configured to communicate with a portable device (Everett ¶24 “portable communication device 210 may have information processor 232 operatively connected to various components of operator interface 214, to transceiver 240”)
	and the user interface comprising a display (Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2)
	Wherein the display displays information that identifies at least a subset of autonomous vehicles out of the plurality of autonomous vehicles (Hendeberg page 17, lines 21-32 and page 18, lines 1-7 “interface 160 through which safety zones Si-Sn may be defined presented on a panel or display”; Hendeberg Fig. 2 shows autonomous vehicle 1-x connected with vehicle control units 1401-x; Hendeberg page 18, lines 24-27 “safety zones Si-Sn may be defined presented on a panel or display. A remote operator in the control room 150 can thereby define safety zones S1-Sn and monitor the work area 10 via the interface 160.”)
the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device. (Amin Fig. 3C shows vehicles displayed based on their distance with respect to the position of the portable device of the user.; Amin ¶42 “A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”; Amin ¶43 “on-demand service… transport service”)
	Wherein the second location system determines a second position of the at least one portable device (Amin ¶37 “The location determination 145 can determine the location of the computing device in different ways. In one example, the location determination 145 can receive global positioning system (GPS) data 161 from location-based/geo-aware resources 160 of the computing device 180”)
Applicant additionally asserts (Amend. Page 5-6): 
Hendeberg does not disclose that the at least one portable device further comprises a second location system and a user interface, the second location system being configured to determine a second position of the at least one portable device and the user interface being configured for displaying information identifying at least a subset of autonomous vehicles out of the plurality of autonomous vehicles based on the first position communicated via the second communication interface, as alleged by the Office. As described in claim 1 and the penultimate paragraph on page 3 of Hendeberg, Hendeberg provides a safety system for automated operation of at least one mining vehicle within a work area using a plurality of barrier control units for controlling barriers, where the safety system is configured such that safety zones for automated operation of mining vehicles may be defined within the work area via an interface, wherein each safety zone is associated with barrier control units arranged at all entrances to the respective safety zone and an identification key, with which the at least one mining vehicle can be checked in for automated operation in the respective safety zone and/or checked-out from the respective safety zone, without reconfiguration of the safety system. The last paragraph on page 17 and the first paragraph on page 18 of Hendeberg cited by the Office only describes that an operator may use the interface of a stationary remote control to deactivate all vehicles within such a safety zone defined by the various barrier control units. Hendeberg therefore does not relate to a portable device or a location system of such a portable device, or the display of autonomous vehicles based on their position communicated from the autonomous devices to the portable device. Rather, Hendeberg discloses an interface on a display or panel that is present in a control room located above the work area (see page 17 of Hendeberg). Thus, if Hendeberg were to be combined with Everett as suggested by the Office, one having ordinary skill in the art would not think to modify the portable communication device of Everett to include the display with the user interface of Hendeberg. Instead, one having ordinary skill in the art would look to the more likely combination where the user interface of the remote computer terminal of Everett could be modified to display the safety zones of Hendeberg. Further, even if the portable communication device of Everett were modified to include the user interface of Hendeberg, there would still be no disclosure of the user interface being configured for displaying information identifying at least a subset of autonomous vehicles out of the plurality of autonomous vehicles based on the first position communicated via the second communication interface.
However, Examiner believes that one of ordinary skill in the art would think it obvious to implement the display of Hendeberg onto the display of a portable device of Everett, since a remote operator is required to monitor this interface (Hendeberg page 9 “remote control unit is arranged distantly from the work area and is managed by a remote operator… By using a plurality of remote control units, a plurality of remote operators can monitor… interface may be presented on a panel or display”. Additionally, Hendeberg Fig. 2 shows identifying information that identifies different autonomous vehicles.
Applicant additionally asserts (Amend. Page 6):
with respect to the claim 1 element of the subset of autonomous vehicles being determined based on a distance with respect to the second position of the portable device, the Office refers to Amin. Amin also cannot cure the further deficiencies of Everett and Hendeberg, and specifically does not teach to display vehicles based on a position of these vehicles received directly from the vehicles via a communication interface between the portable device and the vehicles. In Amin, the mobile phone will only communicate with an on-demand service system (see paragraph [0074] of Amin) that collects all the available information, and the mobile device in Amin does not communicate with each vehicle to determine the position of each vehicle, as claimed in claim 1.
However, Everett does determine positions of vehicles, implemented with Amin, and Amin also does display positions of vehicles (Amin Fig. 3C). Furthermore, these vehicles in Fig. 3C of Amin display vehicles based on a position of a pickup location 313, which according to Amin ¶42 (“A region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location ( e.g., six miles), or can be an area that is specifically partitioned from other areas.”) can be a current location of a user’s computing device (Amin ¶37 “The location determination 145 can determine the location of the computing device in different ways. In one example, the location determination 145 can receive global positioning system (GPS) data 161 from location-based/geo-aware resources 160 of the computing device 180”). Lastly, although Amin does show positions of vehicles on Fig. 3C, Everett also determines positions of all vehicles (Everett ¶20 “To gather information about the location of machines 12… GPS… GPS modules 34 may be communicatively linked to information processors 18 of system 10… GPS modules may be directly communicatively linked to main control modules 20 and indirectly linked to sub-control modules 22 and remote computer terminal 32 through main control modules 20”).
Additionally, Applicant asserts (Amend. Page 7):
(Regarding claim 9)
Everett neither shows the display of vehicles, nor the selection of vehicles from the display. Further, in Everett, all the vehicles in the vicinity of the portable device, or at least all the vehicles of a certain class or type, are inhibited, as disclosed at paragraph [0039] of Everett Even where Everett refers to a subset of vehicles in paragraph [0039], Everett does not teach or suggest that this subset could be selected on the portable device. Further, the subset is not displayed on any interface, because the portable device of Everett does not have any kind of display.
However, the claim language reads “for selecting at least one”. Therefore, Everett does disclose this limitation as the machine-stop signal may stop one or more of machines 12, i.e. all of them. (Everett ¶39 “portable communication device 210 transmitting a machine-stop signal, system 10 may stop one or more of machines 12… any machine 12 within the transmitting range of transceiver 240 of portable communication device 210 may receive the machine-stop signal”).  Additionally, Everett does have a display, and has buttons to select too (Everett ¶23 Figure 2; Everett ¶23 “portable communication device 210 may include… an operator interface 214”; Everett ¶28 “operator interface 214 may include… membrane cover”; Fig. 2; Everett ¶28 “Such components may include switches, buttons, knobs, touch screens, microphones, and the like.”; Everett ¶27 “Operator interface 214 may also include provisions for receiving various other inputs from person”) 
Additionally, Applicant asserts (Amend. Page 7):
Applicant notes that in the rejection of claim 6, the Office cites Ramot as disclosing that the user interface is configured for specifically selecting the at least one autonomous vehicle that is inhibited out of a subset of autonomous vehicles identified by the user interface based on a distance of the autonomous vehicles with respect to the position of the portable device. The passage in paragraph [0200] of Ramot cited by the Office relates to an automated assignment of users to vehicles based on ride requests and certain criteria such as battery charge data of the vehicles. Therefore, the cited paragraph of Ramot actually teaches the exact opposite of a user specifically selecting a vehicle. Further, the vehicles are assigned to users for transporting the users, and are not selected for receiving an inhibit command for at least one of inhibiting and stopping motion of the selected vehicle. Thus, if Ramot were combined with Everett as suggested by the Office, the combination would result in the automatic vehicle selection based on proximity to a user of Ramot being implemented in the system of Everett, such that a user may be matched to a vehicle for a ride. Applicant notes that one having ordinary skill in the art would not be motivated to combine Ramot and Everett in the manner suggested by the Office, at least because implementing the ride matching procedure of Ramot in the system of Everett would serve no purpose, given that Everett is directed to worksite machines such as mine vehicles that are operated autonomously to fulfill a task such as hauling material, and the entire purpose of Everett is to provide a stop functionality so that the worksite machines do not get too close to any people present on the worksite. See paragraphs [0001], [0006], and [0007] of Everett. As such, the system of Everett does not have users wanting rides and actively aims to avoid getting machines/vehicles near people.
However, implementing the display of Everett which is capable of selecting, with a route module selection of Ramot, would allow a user to select at least one autonomous vehicle that is inhibited. Everett allows for a selection of all vehicles, which includes “at least one”, that are inhibited (operator interface 214 may include a transmit cancel input 218 and a clear input 220, each communicatively linked to information processor 232. The transmit cancel input 218 may enable person 36 to signal portable communication device 210 that person 36 desires portable communication device 210 to cease transmitting any signals to other components of system 10. Thus, if portable communication device 210 is transmitting a signal implementing a machine-stop command previously made by person 36, person 36 may command portable communication device 210 to stop transmitting the machine-stop command by activating the transmit cancel input 218. The clear input 220 may enable person 36 to communicate a machine-clear command, which may represent an affirmative signal that person 36 wishes to allow resumed operation of any machines 12 that have stopped due to a machine-stop command from person 36.; Everett ¶27 “Operator interface 214 may also include provisions for receiving various other inputs from person”). 
Additionally, Applicant asserts (Amend. Page 8):
Claim 18 includes elements similar to claims 1 and 9, and thus claim 18 is allowable over the cited references for at least the reasons discussed above with respect to claims I and 9. For example, claim 18 recites "displaying, on a user interface including a display of the portable device, an indication of one or more autonomous vehicles of the plurality of autonomous vehicles that are within a predefined distance from the portable device." The Office cites Amin as disclosing that an indication of one or more autonomous vehicles of the plurality of autonomous vehicles that are within a predefined distance from the portable device is displayed, and asserts it would have been obvious to combine Everett and Amin such that the indication of the location of the vehicles as disclosed in Amin is displayed on a device of Everett. However, even if such a combination were made, there is still no disclosure in Everett and Amin of "responsive to a user input selecting an autonomous vehicle of the one or more autonomous vehicles indicated on the user interface, sending an inhibit command from the portable device to the selected autonomous vehicle, the inhibit command configured to inhibit and/or stop motion of the selected autonomous vehicle." Rather, Everett discloses a stop input on a portable communication device that, when selected, sends a machine-stop signal that causes one or more vehicles to stop operating. See paragraphs [0037]-[0039] of Everett. Everett discloses that the stop input is a button, switch, key or the like (see paragraph [0029] of Everett), and Everett does not disclose that an indication of one or more autonomous vehicles of the plurality of autonomous vehicles that are within a predefined distance from the portable device may be displayed, as confirmed by the Office. Thus, the portable device of Everett is not configured to allow a user to select a particular vehicle, and, even if the portable device of Everett were modified to include the user interface of Amin, the portable device of Everett would still only be configured to send the machine-stop signal via the stop input. Everett also discloses that any machine within transmitting distance of the portable device receives the machine-stop signal and thus is inhibited, or that only a subset of machines may be configured to stop in response to receiving the machine-stop signal, where the subset may be certain classes or types of machines. Everett does not disclose that the user can select which vehicles to stop via the portable device.
However, Everett does disclose an inhibit command, which is the machine-stop signal. Furthermore, Everett does disclose selecting autonomous vehicles on a user (operating) interface (Everett claim 17, “selectively transmitting”; Everett  ¶32 “the inputs of operator interface 214 of portable communication device 210 may have a different configuration… In some embodiments, operator interface 214 may include multiple stop inputs. In such embodiments different stop inputs may be usable by person 36 to communicate a desire to stop different ones or groups of machines 12.”).  Amin does show a user interface with vehicles (Amin Fig. 3C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information With respect to the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                             
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of pending rejection related to improper dependency, examiner is interpreting claim 4 to be dependent upon claim 1